DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/17/2021 claims 10-19 are pending in the present application, claims 10, 19 are written in independent form. The present Application claims Foreign Priority to JP-2018-157218 with a filing date of 08/24/2018, wherein a copy of the priority document was received on 02/17/2021, the present application is also a 371 of PCT/JP2019/020124 with a filing date of 05/21/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “…unit configured to…” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “..unit configured to …” in claims 10-18, wherein the term unit is a generic place holder that is coupled to the functional language following.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180279325 to Huang et al (hereinafter d1) in view of United States Patent Application Publication US-20140198773 to Yin et al (hereinafter d2).
Regarding claim 10, as to the limitation “A control device comprising:”  d1 a system comprising a plurality of devices (see d1 Fig. 1) including a device (i.e. control device) (see d1 Fig. 6) comprising a processor and computer readable medium programed to control detection and interference suppression (see d1 Fig. 6 elements 605, 604, 606; para. 0096-0102);
as to the limitation “a detection unit configured to detect an occurrence of a propagation delay equal to or greater than a threshold value in an uplink of a time-division duplex between a first wireless communication terminal and a first wireless base station to which the first wireless communication terminal is wirelessly connected” d1 discloses a propagation delay measurement unit (i.e. a detection unit) (see d1 Fig. 6 element 606, 604) which operates in TDD environment (see d1 para. 0008) wherein a determination is made with respect to the propagation delay with reference to a threshold, determining if a propagation delay is greater that a threshold value (see d1 para. 0066, 0077, 0122, 0134);
as to the limitation “and a suppression unit configured, in response to detection by the detection unit of a propagation delay equal to or greater than the threshold value, to perform control pertaining to resources in the time division duplex to suppress, in a second wireless communication terminal wirelessly connected to a second wireless base station different from the first wireless base station, occurrence of a communication failure caused by uplink communication performed by the first wireless communication terminal under the propagation delay” d1 discloses control elements (i.e. suppression unit) (see d1 Fig. 6 elements 604, 606) which control the device, in response to the detection noted above, to perform control to avoid interference (i.e. perform control…to suppress …occurrence of failure) (see d1 para. 0077, 0079, 0083, 0122, 0134);
as to the limitation “perform control pertaining to resources in the time division duplex” d1 discloses, but d1 does not appear to explicitly disclose that which is set forth above, attention is directed to d2 which, in a similar field of wireless communication, discloses perform control pertaining to resources in the time division duplex (see d2 para. 0078, 0149).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of perform control pertaining to resources in the time division duplex as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The control device according to claim 10, wherein the suppression unit is configured to perform the suppression by assignment of resources in the time-division duplex of the first wireless communication terminal, or by control of a timing at which the uplink communication is performed in the time-division duplex of the first wireless communication terminal” d1 in view of d2 discloses claim 10 as set forth above, d1 in view of d2 also discloses perform the suppression by assignment of resources in the time-division duplex of the first wireless communication terminal, or by control of a timing at which the uplink communication is performed in the time-division duplex of the first wireless communication terminal (see d2 para. 0078, 0149) (see also d2 para. 0084, 0092, 0106, 0127, 0142-0143, 0145, 0155).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of perform control pertaining to resources in the time division duplex as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The control device according to claim 13, wherein the suppression unit is configured to perform the suppression by refraining from assigning resources within a special subframe in the time-division duplex to the first wireless communication terminal” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also discloses refraining from assigning resources in a special subframe in TDD (see d2 para. 0078, 0149) (see also d2 para. 0084, 0092, 0106, 0127, 0142-0143, 0145, 0155).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of perform control pertaining to resources in the time division duplex as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “The control device according to claim 13, wherein the suppression unit is configured to perform the suppression by refraining from assigning resources immediately following a guard period in the time-division duplex to the first wireless communication terminal” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also discloses extending a guard period (i.e. refraining from assigning resources immediately following a guard period in the time-division duplex to the first wireless communication terminal) (see d1 para. 0066, 0077, 0079, 0083, 0122, 0134).
Regarding claim 17, as to the limitation “The control device according to claim 13, wherein the suppression unit is configured to perform the suppression by assigning resources to the first wireless communication terminal, the resources corresponding to a start timing of a shortest guard period from among guard periods used by one or a plurality of the second wireless communication terminals, and to the propagation delay between the first wireless communication terminal and the first wireless base station” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also discloses perform the suppression by assigning resources to the first wireless communication terminal, the resources corresponding to a start timing of a shortest guard period from among guard periods used by one or a plurality of the second wireless communication terminals, and to the propagation delay between the first wireless communication terminal and the first wireless base station (see d2 para. 0078, 0149) (see also d2 para. 0084, 0092, 0106, 0127, 0142-0143, 0145, 0155).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of perform control pertaining to resources in the time division duplex as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The control device according to claim 10, wherein the suppression unit is configured to perform the suppression by synchronizing a length of time and a timing of guard periods used by the first wireless base station and the second wireless base station” d1 in view of d2 discloses claim 10 as set forth above, d1 in view of d2 also discloses suppression by synchronizing a length of time and a timing of guard periods used by the first wireless base station and the second wireless base station (see d1 para. 0045-0046, 0051; d2 para. 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of suppression by synchronizing a length of time and a timing of guard periods used by the first wireless base station and the second wireless base station as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “A control method comprising: d1 a system comprising a plurality of devices (see d1 Fig. 1) including a device (i.e. control device) (see d1 Fig. 6) comprising a processor and computer readable medium programed to control detection and interference suppression (see d1 Fig. 6 elements 605, 604, 606; para. 0096-0102) executing a method (see d1 Fig. 13, para. 0131-0136);
as to the limitation “detecting an occurrence of a propagation delay equal to or greater than a threshold value in an uplink of a time-division duplex between a first wireless communication terminal and a first wireless base station to which the first wireless communication terminal is wirelessly connected” d1 discloses a propagation delay measurement unit (i.e. a detection unit) (see d1 Fig. 6 element 606, 604) which operates in TDD environment (see d1 para. 0008) wherein a determination is made with respect to the propagation delay with reference to a threshold, determining if a propagation delay is greater that a threshold value (see d1 para. 0066, 0077, 0122, 0134);
as to the limitation “in response to the detection of the propagation delay equal to or greater than the threshold value, performing control pertaining to resources in the time division duplex to suppress, in a second wireless communication terminal wirelessly connected to a second wireless base station different from the first wireless base station, occurrence of a communication failure caused by uplink communication performed by the first wireless communication terminal under the propagation delay” d1 discloses control elements (i.e. suppression unit) (see d1 Fig. 6 elements 604, 606) which control the device, in response to the detection noted above, to perform control to avoid interference (i.e. perform control…to suppress …occurrence of failure) (see d1 para. 0077, 0079, 0083, 0122, 0134);
as to the limitation “perform control pertaining to resources in the time division duplex” d1 discloses, but d1 does not appear to explicitly disclose that which is set forth above, attention is directed to d2 which, in a similar field of wireless communication, discloses perform control pertaining to resources in the time division duplex (see d2 para. 0078, 0149).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of perform control pertaining to resources in the time division duplex as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: increasing communication reliability (see d2 para. 0027-0028).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of increasing reliability, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter






Claims 11-12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180047284 A1 to Narasimha et al. discloses supporting vehicle-to-vehicle communication utilizing a base station. Included is a vehicular network interface configured to receive, from a first subset of a set of vehicles, first messages. The vehicular network interface is further configured to receive composite messages that are generated by a base station based on second messages transmitted by a second subset of the set of vehicles. Also included is circuitry in communication with the vehicular network interface. The circuitry is configured to re-create at least a portion of the second messages based on at least a portion of the first messages and at least a portion of the composite messages.

US 20210306127 A1 to Sundberg et al discloses minimization of network node to network node interference in Time Division Duplex (TDD) network. According to one embodiment, a method in a network node for re-mote interference management includes receiving information indicating a position for a reference signal within a communication signal slot, the position being indicated being indicated relative to a reference point associated with a downlink-to-uplink switch; at least one of transmitting the reference signal and receiving the reference signal based at least in part on the received information; and determining whether remote interference is present based at least in part on at least one of the received reference signal and the received information indicating the position of the reference signal.
US 20190342057 to Rico Alvarino et al discloses wireless communications wherein an aggressor base station may cause interference at a remote victim base station. The victim base station may detect the interference and may transmit a remote interference reference signal (RI-RS) to the aggressor base station. The aggressor base station may identify and measure the interference based on the RI-RS, and may send a measurement of the interference to the victim base station. The base stations may then implement a mitigation technique based on the reported interference and other information exchanged via backhaul links. For example, the interference may be mitigated by modifying transmission at the aggressor base station or by modifying uplink scheduling at the victim base station.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643